CALLAHAN, Circuit Judge,
dissenting.
I respectfully dissent.
This case deals with ordinary error that was cured by timely instruction to the jury. Under California law, a jury’s inadvertent receipt of information from the court is ordinary error, not constitutional error. See People v. Rose, 46 Cal.App.4th 257, 264, 53 Cal.Rptr.2d 559 (1996). The majority concludes the jury’s accidental receipt of information from the court in this case was constitutional error, which thereby raises a presumption of prejudice, citing Turner v. Lousiana, 379 U.S. 466, 472-73, 85 S.Ct. 546, 13 L.Ed.2d 424 (1965). Turner, and the other cases on which Beltran relies, do not apply to the facts of this case. Instead, they concern impermissible communication between jurors and witnesses or interested parties and/or exposure to evidence entirely extraneous to the trial. A presumption of prejudice attaches where jurors obtain information extraneous to the trial. People v. Cooper, 53 Cal.3d 771, 836, 281 CahRptr. 90, 809 P.2d 865 (1991). There is no Supreme Court precedent, however, establishing that the presumption attaches when a jury innocently considers evidence mistakenly provided by the court itself.
Ordinary error does not raise a presumption of prejudice, and is reversible only of it is reasonably probable that a result more favorable to the defendant would have been reached in the absence of the error. People v. Clair, 2 Cal.4th 629, 668, 7 Cal.Rptr.2d 564, 828 P.2d 705 (1992), cert. denied, 506 U.S. 1063, 113 S.Ct. 1006, 122 L.Ed.2d 155 (1993). Here, Mr. Beltran’s defense was weak, and his primary witness (his common-law wife) was impeached. Indeed, there was ample indicia of a sophisticated drug operation for which Mr. Beltran apparently had no innocent explanation.
Surveillance officers observed Beltran emerging from his own home carrying several kilo-sized packages and placing them inside the dismantled door panels of co-defendant Ramon Beltran’s (“Ramon”) car shortly after Ramon arrived in Los Angeles from San Francisco. Ramon is Bel*186tran’s cousin. Beltran appeared to act as a lookout, peering up and down the street as Ramon and his co-defendant passenger loaded more packages. Ramon and his passenger left for San Francisco at approximately 9:00 p.m., within forty minutes of their arrival in Los Angeles.
The arresting officers testified that Ramon’s car was heavily scented with at least five air fresheners. They believed the scent was intended to mask the odor of drying cocaine, which emits a strong bleach smell. Officers seized ten kilo-sized packages of 98% pure cocaine salt from the car. The cocaine was estimated to be worth one to two million dollars at street value.
When officers arrived at Beltran’s home the following day, Beltran appeared to have been engaged in heavy physical labor. His tools were spread on the ground and he had cement on his hands. Officers noticed a recently-poured cemented hole, which they opened. The hole was approximately three to four feet deep. The concrete had been poured over a level of plywood, which in turn, kept the hole dry. Officers testified that the hole was of the sort frequently used to hide contraband. When searched, however, this one was empty.
Officers seized Beltran’s pager from his person, his cell phone, and $4,000 cash hidden underneath a television in the master bedroom closet. The cash was in $100s, $50s and $20s. Beltran’s common-law wife of ten years signed an affidavit claiming that the cash was rental receipts, which included $900 from property in Compton and $900 from property in Long Beach. At trial, however, she testified that she was not sure who owned the Long Beach property. She claimed that Beltran made $1600 per month and that she made $840. Their monthly mortgage was $1,146, and they supported three children as well. Beltran’s wife produced receipts to verify the rental monies; however, on cross examination she was forced to acknowledge that she had predated and affixed Beltran’s name to them.
Beltran produced only two witnesses who testified that they rented property from him. They claimed they always paid rent in cash ($250 and $650 per month, respectively). One of the witnesses testified that he had fallen behind in rent, and that he had paid Beltran $1,240 in cash (all in $20s) shortly before Beltran was arrested. He also stated that he noticed what appeared to be a nasty “sink hole” developing on Beltran’s property, and that no one would store anything of value in the hole.
This is the extent of the “lack of scienter” evidence offered by Beltran, who did not testify on his own behalf. Notably, the information inadvertently given to the jury implicated Ramon, not Beltran. The affidavit referenced the comments of a confidential police informant, who stated that Ramon was a drug dealer and that he made weekly trips to Los Angeles to pick up ten-kilo shipments of cocaine to sell in the Bay Area. Beltran’s name and address were never mentioned; therefore, his “lack of scienter” defense remained viable despite the jury’s accidental receipt of this information.
It is not reasonably probable that Beltran would have achieved a more favorable result if the jury had not inadvertently received the evidence at issue. Moreover, the Supreme Court has made clear that jury instructions may cure errors of a jury’s exposure to accidentally submitted evidence. See Richardson v. Marsh, 481 U.S. 200, 206, 107 S.Ct. 1702, 95 L.Ed.2d 176 (1987). In this case, the jury voluntarily brought the evidence in question to the court’s attention and asked for guidance. The trial court not only instructed *187jurors to disregard the evidence, but also polled them to determine whether they could, in fact, disregard the evidence.
Notwithstanding, assuming arguendo that the error in this case was constitutional error, it can be said with fair assurance that Beltran would have been convicted even if the jury had never received the information at issue, given the significant indicia of drug trafficking activity at Beltran’s home and the weakness of his defense. Thus, the Brecht test has been met in any event.
I would affirm the denial of Beltran’s habeas corpus petition.